DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 15 March 2021 have been considered by the examiner.

 
Response to Amendment
The amendment, filed 21 May 2021, is fully responsive.

Applicant’s amendments to the claims 1, 7-8, 10, 12-13 and 18-19 have overcome each and every objections previously set forth in. The objections of the claims 1, 7-8, 10, 12-13 and 18-19 have been withdrawn.

Applicant’s amendments to the drawing, figure 4, have overcome each and every objections previously set forth in. The objections of the drawing, figure 4, have been withdrawn.

Applicant’s amendments to the claims 2-11, 14-16 and 20 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claims 2-11, 14-16 and 20 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections of claims 1, 13 and 19, see pages 12-15, are directed to Vitullo not teaching “hierarchical position of a distribution channel element”.
More specifically Applicant argues that in Vitullo, “there is no hierarchical relationship either between the central plant and the sub-plants or between different sub-plants.” Examiner respectfully disagrees, and submits that Vitullo teaches hierarchical relationship between the central plant and the sub-plants as described in paragraph [0092] (“The high level cost function J.sub.HL may be the sum of the economic (e.g., monetary) costs of each utility consumed by each of subplants 202-212 for the duration of the optimization period.”) and illustrated in figure 3, where the high level cost function is at the central plant level. A system with two level hierarchical relationship, the central plant level and the sub-plant level, is still a hierarchical relationship. 
Applicant argues, using paragraphs 38-39 of the instant specification, that there are more than two levels of hierarchical relationship. It is noted that the features described in paragraphs 38-39 of the instant specification are not recited in claims 1, 13 and 19.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, 

Applicant’s arguments with respect to the 103 rejections of claims 1, 13 and 19, see pages 15-21, are directed to that “Sinha reference discloses a centralized optimization mechanism” and that “Vitullo discloses a decentralized optimization mechanism that is incompatible with the centralized optimization mechanism of the Sinha reference. Thus, modifying one of the noted references to incorporate the other would frustrate the purpose of both references.” More specifically Applicant argues that “Vitullo discloses a decentralized optimization mechanism by using a low level optimizer that performs optimization at equipment levels.” 
Examiner respectfully disagrees. The low level optimizer performs optimization of (not “at”) equipment levels based on information obtained from the equipment levels. The low level optimizer, as well as the high level optimizer, is a part of the Central Plant Optimizer as illustrated in figure 3. Accordingly, Vitullo discloses a centralized optimization mechanism.


Claim Objections
Claim 2 is objected to because of the following informalities: 
Line 2: “the overall cost measure for the potential set point configuration action” should read “the overall cost measure for the each potential set point configuration action”
Appropriate correction is required.

Claim 3 is objected to because of the following informalities: 
Line 2: “each potential set point configuration action” should read “the each potential set point configuration action”
Appropriate correction is required.

Claim 4 is objected to because of the following informalities: 
Lines 1-2: “each potential set point configuration action” should read “the each potential set point configuration action”
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 
Lines 1-2: “each potential set point configuration action” should read “the each potential set point configuration action”
Appropriate correction is required.

Claim 6 is objected to because of the following informalities: 
Lines 8-9: “the one or more immediate downstream distribution channel elements” should read “one or more immediate downstream distribution channel elements”
Appropriate correction is required.

Claim 10 is objected to because of the following informalities: 
Line 3: “particular potential set point” should read “potential set point”
Line 7: “a immediate upstream” should read “an immediate upstream”
Appropriate correction is required.

Claim 14 is objected to because of the following informalities: 
Line 2: “the potential set point configuration action” should read “the each potential set point configuration action”
Appropriate correction is required.

Claim 15 is objected to because of the following informalities: 
Line 1-2: “each potential set point configuration action” should read “the each potential set point configuration action”
Appropriate correction is required.

Claim 16 is objected to because of the following informalities: 
Lines 1-2: “each potential set point configuration action” should read “the each potential set point configuration action”
Appropriate correction is required.

Claim 17 is objected to because of the following informalities: 
Line 5: “the downstream cost” should read “the each downstream cost”.
Appropriate correction is required.

Claim 20 is objected to because of the following informalities: 
Line 10: “each downstream cost” should read “the each potential set point configuration action”
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 17 recites “determining the downstream cost for a particular potential set point configuration action of the plurality of potential set point configuration actions is performed based on each immediate downstream distribution channel element operational cost and each immediate downstream distribution channel element downstream cost for an immediate downstream distribution channel element of the one or more immediate downstream distribution channel elements”. It is unclear if all of the immediate downstream distribution channel element and the one or more immediate downstream distribution channel elements are referring to different elements or the same elements. For the purpose of examination, the claim is interpreted 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2019/0017719 A1), hereinafter ‘Sinha’, in view of Barrett (US 2016/0223218 A1), further in view of Vitullo (US 2018/0113482 A1), hereinafter ‘Vitullo’.

Regarding claim 1, Sinha teaches:
A computer-implemented method for generating a supply stream temperature set-point for a particular distribution channel element of a plurality of distribution channel elements associated with a heating, ventilation, and air-conditioning (HVAC) system, the computer-implemented method comprising: (Sinha: [0004] “One implementation of the present disclosure is a system for a building management system (BMS) simulation.  The system includes one or more processors and memory connected to the one or more processors.  The memory has instructions stored thereon that when executed by the one or more processors, cause [The temperature setpoint reads on “a supply stream temperature set-point”, the space or room reads on “a particular distribution channel”, and a device that serves the space or room reads on “a particular distribution channel element”.] (Sinha: [0044] “Referring now to FIGS. 1-4, an exemplary building management system (BMS) and HVAC system in which the systems and methods of the present disclosure can be implemented are shown, according to an exemplary embodiment.”; [0108] For example, referring to FIG. 7A, a block diagram of an agent for controlling the temperature of an environment is shown, according to an exemplary embodiment.  As shown in FIG. 7A, an agent (e.g., an intelligent agent) 702 receives sensor data 704 from a sensor (e.g., a temperature sensor) 706 located in an environment (in this case a room) 708.  The agent 702 perceives a state of the environment 708 via the sensor 706, and acts on or affects the environment 708 via an effector (in this case an actuator) 710.  In this example, the sensor 706 indicates that a current state of the environment 708 (in this case an initial state) is 68 degrees, as indicated by the sensor data 704.  [The device that reads on “a particular distribution channel element” in this example is “a damper”.]
identifying a hierarchical position of the particular distribution channel element within a hierarchical architecture of the plurality of distribution channel elements; (Sinha: [0123], figure 13 “For example, a building agent may be the parent of all of the floor agents in the building, each of the floor agents may be a parent of all of the room agents associated with a particular floor, each of the room agents may be a parent of all equipment agents that serve a particular room, and/or the like.”; [0129] “In various embodiments, the agents described above can generally communicate with each other, and with the BMS in general, using messages.  Messages may be serialized pieces of data that are published to a channel.  The channel may allow the messages to be sent to all agents that are subscribed to the channel.  In one embodiment, each message may contain a unique identifier and the identifier of the agent that published the message.”) [The use of the unique identifier of the equipment agent for the device reads on “identifying a hierarchical position of the particular distribution channel element within a hierarchical architecture …” as illustrated in figure 13.]
identifying a plurality of potential set point configuration actions associated with the particular distribution channel element, (Turney: [0108] “The table includes a state (Temp_Before) 716, an action (Damper_Position) 718 taken in response to the state, a result (Temp_After) 720 in response to the action 720, a number of observations (or loops) 722, and a probability 724 that the same action 718 will be selected as a next action for a same (or similar) [The learning engine generating multiple setpoints for testing that would result in multiple damper positioning actions and corresponding results reads on “identifying a plurality of potential set point configuration actions”.]
wherein each potential set point configuration action of the plurality of potential set point configuration actions is expected to cause transition of the particular distribution channel element from a current state of a plurality of potential states to a future state of the plurality of potential states; (Sinha: 0109] “FIG. 8A is a table illustrating results for a plurality of loops through the machine learning process of the agent in FIG. 7A, and FIG. 8B is a block diagram of an agent for selecting a next action to control the temperature of an environment, according to an exemplary embodiment.  As shown in FIG. 8A, as more actions are taken over time, the table is continuously updated for each opportunity 802 to calculate a probability 724 for selecting a next action from among the actions 718 based on the state 716, actions (e.g., previous actions) 718, and results 720.  For example, referring to FIGS. 8A and 8B, for a current state 704 of 68 degrees, the agent 702 can take one of two actions 712 with the goal of increasing the temperature to 70 degrees.  The two actions 712 include opening the damper by 15 degrees (15D) for 15 minutes or closing the damper by 15 degrees for 15 minutes.  From the table shown in FIG. 8A, either of these actions can result in the temperature of 70 degrees, as represented by the rows 804 and 806.  However, there is a 51.4% probability that opening the damper by 15 degrees for 15 minutes is more likely to result in the desired 70 degree temperature, whereas [The damper position in the current state of 68 degrees reads on “a current state”, and increasing the temperature to 70 degrees using the damper position of opening 15 degrees and increasing the temperature to 70 degrees using the damper position of closing 15 degrees read on “a plurality of potential states”. The opening of the damper by 15 degrees for 15 minutes to reach 70 degree state that the agent will probably choose reads on “is expected to cause transition … to a future state”.]
generating the supply stream temperature set point based on each overall cost measure associated with a potential set point configuration action of the plurality of potential set point configuration actions. (Sinha: [0122] “In some embodiments, each space has its own programmable optimization state (e.g., optimized for comfort, optimized for cost, or the like), and the space agent for each space represents the programmable optimization state for the space.  In some embodiments, the space agent may monitor and control an environmental condition of the associated space based on the programmable optimization state for the space.  For example, in some embodiments, space agents own the temperature setpoint for their respective space, and can calculate the effective temperature setpoint for their respective space [Calculating temperature setpoint that is optimized for cost reads on “generating the supply stream temperature set point based on each overall cost measure …”. Optimizing means that various set points are considered to conclude on the best set point, which reads on “a potential set point configuration action of the plurality of potential set point configuration actions”.]

Sinha does not explicitly teach: determining an overall cost measure for each potential set point configuration action of the plurality of potential set point configuration actions based at least in part on the hierarchical position of the particular distribution channel element.
Barrett teaches:
determining an overall cost measure for each potential set point configuration action of the plurality of potential set point configuration actions … (Barrett: [0029], figure 2C “FIG. 2C is a hypothetical table showing a simplified state space of temperature against the energy cost of maintaining that temperature and the reported MOS of user(s) in the environment 218.  In this embodiment, the MOS of 22.degree.  C. and 23.degree.  C. is differentiated by 0.04 and represent the highest comfort level scores of the chart.  In some instances, the ACPLHVAC may be adjusted by the user or an administrator to give different goals more weight through its reinforced learning reward system.  In some instances, user comfort level may be weighted more [See the potential setpoint and corresponding cost for each of the plurality of potential setpoints as illustrated in figure 2C.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sinha and Barrett before them, to modify the learning engine that generates optimal setpoints to incorporate generating a hypothetical/potential table of setpoints and corresponding costs.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve determining optimized operation of the system by having the ability to balance the condition of the space with associated energy cost (Barrett: [0029] “An additional advantage to the QoE method over traditional setpoint adherence is the ability of the ACPLHVAC to balance state space variable adjustment (such as temperature, humidity, and/or the like) with associated energy costs (such as fuel, equipment wear/tear, and/or the like).”).

Sinha and Barrett do not explicitly teach: determining an overall cost measure … based at least in part on the hierarchical position of the particular distribution channel element. 
Vitullo teaches: 
determining an overall cost measure … based at least in part on the hierarchical position of the particular distribution channel element. (Vitullo: [0092] “To find the optimal high level decisions .theta.*.sub.HL, high level optimizer 330 may minimize the high level cost function J.sub.HL.  The high level cost function J.sub.HL may be the sum of the economic (e.g., [The central plant reads on “the particular distribution channel element”. The subplant level is hierarchically lower level from the central plant level, and the high level cost function at the central plant level, being the sum of the costs of each of subplants in meeting the setpoints reads on “determining an overall cost measure … based at least in part on the hierarchical position of the particular distribution channel element”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sinha, Barrett and Vitullo 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the accuracy of determining the total system cost by summing up of all of the hierarchical sub-level equipment that optimize energy consumption/cost locally (Vitullo: [0081], figures 3-4 “Still referring to FIG. 3, memory 312 is shown to include an central plant optimizer 328.  Central plant optimizer 328 may perform a cascaded optimization process to optimize the performance of central plant 200.  For example, central plant optimizer 328 is shown to include a high level optimizer 330 and a low level optimizer 332.  High level optimizer 330 may control an outer (e.g., subplant level) loop of the cascaded optimization.  High level optimizer 330 may determine an optimal distribution of thermal energy loads across subplants 202-212 for each time step in the prediction window in order to optimize (e.g., minimize) the cost of energy consumed by subplants 202-212.  Low level optimizer 332 may control an inner (e.g., equipment level) loop of the cascaded optimization.  Low level optimizer 332 may determine how to best run each subplant at the load setpoint determined by high level optimizer 330.  For example, low level optimizer 332 may determine on/off states and/or operating setpoints for various devices of equipment 340 in order to optimize (e.g., minimize) the energy consumption of each subplant while meeting the thermal energy load setpoint for the subplant.  The cascaded optimization process is described in greater detail with reference to FIG. 4.”; [0092] “To find the optimal high level decisions .theta.*.sub.HL, high level optimizer 330 may minimize the high level cost function J.sub.HL.  The high level cost function J.sub.HL may be the sum of the economic (e.g., monetary) costs of 

Regarding claim 12, Sinha, Barrett and Vitullo teach all the features of claim 1.
Sinha further teaches:
wherein the generating the supply stream temperature set point based on each overall cost measure associated with the potential set point configuration action of the plurality of potential set point configuration actions comprises: (Sinha: [0122] “In some embodiments, each space has its own programmable optimization state (e.g., optimized for comfort, optimized for cost, or the like), and the space agent for each space represents the programmable optimization state for the space.  In some embodiments, the space agent may monitor and control an environmental condition of the associated space based on the programmable optimization state for the space.  For example, in some embodiments, space agents own the temperature setpoint for their respective space, and can calculate the effective temperature setpoint for their respective space based on the optimization state of the space.  However, the present disclosure is not limited thereto, and it should be appreciated that space agents may be used to control and/or monitor other environmental conditions of their particular space, such as humidity, particulate count, occupancy time (actual and/or expected), lighting, audio/visual, fire safety, electrical, security, access control, and/or the like, for example.”) [Calculating temperature setpoint that is optimized for cost reads on “generating the supply stream temperature set-point based on each overall cost measure …”.]
generating a reward function based on each reward measure for the plurality of potential set point configuration actions, and determining a set point configuration policy that optimizes the reward function. (Sinha: [0107] “In some embodiments, intelligent agents may transmit observation and action data to the machine learning module 612 corresponding to its own environment, sensors, or other inputs, as well as actions taken and results achieved in response to such perceived environment.  In this case, the machine learning module 612 may analyze the received data with data received from other agents in the same or other buildings to generate machine learning algorithms that can be utilized by the other agents (e.g., intelligent agents).  Taking reinforcement learning as an example, machine learning module 612 can provide machine learning algorithms to agents (e.g., intelligent agents) to take an action for any given state based on reinforcement learning.  Reinforcement learning is a machine learning technique that determines a reward (e.g., points or a numerical value) for an action taken in any given state, where the goal is to take actions that result in higher rewards.”) [Generating the reinforcement learning algorithm to reward based on achieved results from setpoints with the goal of receiving higher rewards reads on “a set point configuration policy”.]

Sinha does not not explicitly teach: generating a reward measure for each potential set point configuration action of the plurality of potential set point configuration actions based at least in part on the overall cost measure for the potential set point configuration action.
Barrett further teaches:
generating a reward measure for each potential set point configuration action of the plurality of potential set point configuration actions based at least in part on the overall cost measure for the potential set point configuration action. (Barrett: [0029] “In some instances, the ACPLHVAC may be adjusted by the user or an administrator to give different goals more weight through its reinforced learning reward system.  In some instances, user comfort level may 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sinha, Barrett and Vitullo before them, to modify the reinforcement learning engine generating optimal setpoints to incorporate rewarding setpoint settings based on corresponding costs.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve determining optimized operation of the system by having the ability to balance the condition of the space with associated energy cost (Barrett: [0035] “This embodiment where a state action space formalism drives the ACPLHVAC's environmental interactions may be stationary (the probabilities of 

Regarding claim 13,
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 17, Sinha, Barrett and Vitullo teach all the features of claim 13.
Vitullo further teaches:
wherein: determining the downstream cost for a particular potential set point configuration action of the plurality of potential set point configuration actions is performed based on each immediate downstream distribution channel element operational cost and each immediate downstream distribution channel element downstream cost for an immediate downstream distribution channel element of the one or more immediate downstream distribution channel elements (Vitullo: [0092] “To find the optimal high level decisions .theta.*.sub.HL, high level optimizer 330 may minimize the high level cost function J.sub.HL.  The high level cost function J.sub.HL may be the sum of the economic (e.g., monetary) costs of each utility consumed by each of subplants 202-212 for the duration of the optimization period.”; [0086] “Referring now to FIG. 4, a block diagram illustrating a portion of central plant system 300 in greater detail is shown, according to an exemplary embodiment.  FIG. 4 illustrates the cascaded optimization process performed by central plant optimizer 328 to optimize the [The central plant or the high level cost is the sum of the costs of subplants. The subplant reads on “each immediate downstream distribution channel element”, and any one of the various devices of equipment 340 of each subplant reads on “an immediate downstream distribution channel element of the one or more immediate downstream distribution channel elements”.]]
The motivation to combine Sinha, Barrett and Vitullo, which teach the features of the present claim, as submitted in claim 13, is incorporated herein.

Regarding claim 19,
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.



Allowable Subject Matter
Claims 2-11, 14-16, 18 and 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
While Vitullo teaches determining the system or central plant operational cost by summing the costs of the subplants, the prior art do not teach or fairly suggest the following limitations as part of the totality of the claim: wherein determining the overall cost measure for a potential set point configuration action of the plurality of potential set point configuration actions comprises: determining an operational cost for the potential set point configuration action, determining an upstream cost for the potential set point configuration action based on the hierarchical position of the particular distribution channel element,  Response dated May 21, 2021determining a downstream cost for the potential set point configuration action based on the hierarchical position of the particular distribution channel element, and determining the overall cost measure for the potential set point configuration action based on the operational cost, the upstream cost, and the downstream cost.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116